Title: From George Washington to George Augustine Washington, 6 January 1785
From: Washington, George
To: Washington, George Augustine

 

Dear George,
Mount Vernon 6th Jan. 1785.

As soon as I got your letter announcing your intention of spending the Winter at Charleston I wrote you by Post, under cover to Colo. Willm Washington—& sometime after by Mr Laurens—by whom also I forwarded the articles of clothing you desired might be sent to you—there can be little doubt (as the Post now goes regularly) of both getting to hand. I need not therefore repeat any part of the contents of those Letters. I had the pleasure to hear yesterday—from Colo. Parker of Norfolk—that you had left the Island of Burmuda with encreased health. I flatter myself the mildness of a Southern Winter will perfectly restore you—in addition to this, a trip in the Packet to Philadelphia when you determine to return to Virginia, may be of Service—this, at a proper Season wd be, I conceive, the easiest, cheapest, and best method of getting back, as the Stage from Philadelphia comes to Alexandria twice a week regularly—You would by this means avoid the dreary roads, & bad accomodation, which is to be encountered I am told, all through North Carolina.
Since my last Colo. Basset has been here & brought up Fanny, who is now with us. She has been unwell all the Fall, as most others in this Country have been—she is not yet recovered, but the change of air & exercise will soon give her health.
We have nothing new in this Quarter—our Assembly has been sitting since the middle, or last of October—but we have little information of what they have done—A plan is now on foot for improving & extending the Navigation of the River by private Subscription, & opening a good road between it and the nearest western waters—I hope it will succeed; as the Assemblies of this State & Maryld seem disposed to give it their Countenance.
If it is not too late in the Season to obtain them, I wish you would procure for me in So. Carolina a few of the acorns of the live Oak—and the Seeds of the Ever-green Magnolia—this latter is called in Millers Gardeners dictionary greater Magnolia—it rises according to his Acct to the height of Eighty feet or more—flowers early, & is a beautiful tree; there is another Species

of the Magnolia of which I wish to get the Seeds—it is called the Umbrella tree. but unless these Seeds grow in cones, & the Cones are now on the Trees, there is no chance of obtaining them at this Season; in which case prevail on Colo. Washington, or some acquaintance on whom you can depend, to supply me next Seed time. The Acorns, & Seeds of every kind, should be put in dry sand as soon as they are gathered: and the box which contains them might (if no oppertunity offers to Alexandria) be sent either to Mr Newton of Norfolk, or to Colo. Biddle of Philadelphia, with a request to forward it safely, & by the first oppertunity, to me. If there are any other trees (not natives with us) which would be ornamental in a grove or forest, and would stand our climate, I should be glad to procure the Seeds of them in the way abovementioned. All here unite in best wishes for you; and Mrs Washington joins me in compliments to Colo. Washington and Lady; & other friends of our Acquainte. With great esteem & regard I am—Dr George yr Affecte friend

Go: Washington


P.S. Your Father and family were well some little time ago—& I have heard nothing to the contrary since. G.W.

